Title: From Thomas Jefferson to Timothy Pickering, 27 February 1821
From: Jefferson, Thomas
To: Pickering, Timothy


            
            Monticello
Feb. 27. 21.
          I have recieved, Sir, your favor of the 12th and I assure you I recieved it with pleasure. it is true as you say that we have differed in political opinions; but I can say with equal truth, that I never suffered a political to become a personal difference. I have been left on this ground by some friends whom I dearly loved, but I was never the first to separate. with some others, of politics different from mine, I have continued in the warmest friendship to this day, and to all, and to yourself particularly, I have ever done moral justice.I thank you for mr Channing’s discourse, which you have been so kind as to forward me. it is not yet hand, but is doubtless on it’s way. I had recieved it thro’ another channel, and read it with high satisfaction. no one sees with greater pleasure than myself the progress of reason in it’s advances towards rational Christianity. when we shall have done away the incomprehensible jargon of the Trinitarian arithmetic, that three are one, and one is three; when we shall have knocked down the artificial scaffolding, reared to mask from view the simple structure of Jesus, when, in short, we shall have unlearned every thing which has been taught since his day, and got back to the pure and simple doctrines he inculcated, we shall then be truly and worthily his disciples: and my opinion is that if nothing had ever been added to what flowed purely from his lips, the whole world would at this day have been Christian. I know that the case you cite, of Dr Drake, has been a common one. the religion-builders have so distorted and deformed the doctrines of Jesus, so muffled them in mysticisms, fancies and falsehoods, have  caricatured them into forms so monstrous and inconcievable, as to shock reasonable thinkers, to revolt them against the whole, and drive them rashly to pronounce it’s founder an imposter. had there never been a Commentator, there never would have been an infidel. in the present advance of truth, which we both approve, I do not know that you and I may think alike on all points. as the Creator has made no two faces alike, so no two minds, and probably no two creeds. we well know that among Unitarians themselves there are strong shades of difference, as between Doctors Price and Priestley for example. so there may be peculiarities in your creed and in mine. they are honestly formed without doubt. I do not wish to trouble the world with mine, nor to be troubled for them. these accounts are to be settled only with him who made us; and to him we leave it, with charity for all others, of whom also he is the only rightful and competent judge. I have little doubt that the whole of our country will soon be rallied to the Unity of the Creator, and, I hope, to the pure doctrines of Jesus also.In saying to you so much, and without reserve, on a subject on which I never permit myself to go before the public, I know that I am safe against the infidelities which have so often betrayed my letters to the strictures of those for whom they were not written, and to whom I never meant to commit my peace. to yourself I wish every happiness, and will conclude, as you have done, in the same simple style of antiquity, da operam ut Valeas. hoc mihi gratius facere nihil potes.Th: Jefferson